Citation Nr: 9918627	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to an initial compensable rating for a scar, 
status post laceration of the left index finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from January 1969 to February 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for a scar status post laceration of the 
left index finger, evaluated as noncompensably disabling, and 
denied service connection for a bilateral foot disorder and a 
back disorder.  The veteran's notice of disagreement received 
in September 1995 clearly expressed his intention to appeal 
the denial of service connection for disorders of the feet 
and back.  Additionally, at his December 1995 personal 
hearing at the RO the veteran indicated his dissatisfaction 
with the noncompensable evaluation assigned for his service-
connected scar, status post laceration of the left index 
finger.

The case was previously before the Board in September 1997 
when it was remanded due to the veteran's request for a 
travel Board hearing.  Although a hearing was scheduled on 
May 27, 1999, the veteran failed to appear at that time.  

It is further noted that in its September 1997 Remand, the 
Board framed the issue now on appeal in terms of the 
veteran's entitlement to an increased rating.  More recently, 
however, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the rating issue on 
appeal as set forth on the title page.


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that he 
has a chronic bilateral foot disorder that was present in 
service or is otherwise related to military service.
 
2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that he 
has a chronic back disorder which was present in service or 
is otherwise related to military service.

3.  The scar status post laceration of the left index finger 
is manifested by deformity and painful limitation of motion 
of the distal phalanx of the left index finger with normal 
range of motion of the first interphalangeal and metacarpal-
phalangeal joints and adequate grip strength.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a bilateral foot disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998). 

3.  The criteria for an initial rating of 10 percent, and no 
more, for the scar status post laceration of the left index 
finger have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 
Part 4, Code 7805 (1998). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran was seen in March 
1969 for complaints of back and chest pain from basic 
training.  The impression was muscular pain in the anterior 
and posterior chest wall.  When he was seen in October 1969 
for right foot problems, the veteran also noted he had hurt 
his back falling out of bed the previous night.  Physical 
examination revealed mild back spasm and painful calcaneus.  
X-rays of the lumbosacral spine disclosed no bone or joint 
pathology.  Also, no evidence of fracture or dislocation was 
revealed on x-rays of the right foot.  The impression was low 
back myositis and contusion of the right heel.  Still later 
in October 1969 the veteran reported pain in the lumbosacral 
spine since being involved in a fight earlier that month.  
The examiner noted mild paralumbar spasm.  Neurological 
examination was negative.  In February 1970 the veteran 
lacerated his left index finger with a saw.  14 sutures were 
required to close the deep cut to the bone.  X-rays revealed 
extensive soft tissue disruption about the hand with no 
fracture.  Within one week the hand was healing well and 
sutures were removed.  The report of his December 1970 
physical examination for separation from service indicates 
the veteran gave a history of injury to the left index 
finger.  No abnormalities of the upper or lower extremities 
or the spine were noted on clinical evaluation, and the 
veteran voiced no current complaints related to the feet, 
back or left hand.  

On VA examination conducted in July 1995 the veteran related 
that the distal phalanx of the left index finger was painful 
particularly during cold and damp weather.  He also noted 
that he was unable to perform fine tasks with his left hand. 
Additionally the veteran gave a history of birth defect in 
his lower back.  However, he dated the onset of near 
continuous back pain from an incident in 1970 when he fell on 
his back during a fight.  The veteran further complained of 
painful heels with prolonged walking or standing.  At the 
time of examination he was receiving chiropractic treatment 
and taking no medication.  Examination of the left hand 
revealed a gross deformity of the distal phalanx of the left 
index finger.  Range of motion of the distal phalanx was 
limited to approximately 30 degrees with some discomfort and 
tenderness locally with normal range of motion of the first 
interphalangeal and metacarpal-phalangeal joints.  The grip 
of both hands appeared adequate.  Examination of the lumbar 
spine revealed range of motion described as follows: flexion 
60 degrees with discomfort, "dorsi"flexion 30 degrees, 
lateral flexion of 35 degrees on each side with some 
discomfort, and bilateral rotation of 50  degrees with some 
discomfort.  There was tenderness on percussion of the 
spinous process of the lumbar spine and the paravertebral 
muscles.  Straight leg raising test was negative.  Deep 
tendon reflexes and muscle tone of the lower extremities 
appeared to be within normal limits, and sensory appeared to 
be intact.  Examination of the feet disclosed good pedal 
pulses bilaterally.  Skin temperature and color was within 
normal limits.  There was no evidence of pes planus or gross 
deformity.  The veteran's gait appeared normal.  There was 
slight tenderness when he tried to walk on his heels.  X-rays 
of both feet revealed minimal deformity of the base of the 
left fifth metatarsal compatible with the history of a healed 
fracture, with no other abnormality found.  The assessment 
was 1. History of injury to the left index finger with 
deformity and painful limitation of motion of the distal 
phalanx.  2. History of chronic low back pain.  3. History of 
painful feet without any objective findings on clinical 
examination.  

Also of record are private medical records reflecting 
chiropractic treatment from August 1994 to August 1995 for 
pain and muscle spasm in the thoracic and lumbar spines with 
subluxation of the T2 to T4, as well as leg pain.  

When the veteran testified at his December 1995 personal 
hearing at the RO he related that he injured his back in a 
fight while on active duty.  Since that time he reported pain 
and trouble with his back on lifting and bending.  At the 
time of the hearing he noted continuous back pain which 
radiated into his legs and made it difficult for him to sleep 
at night.  In the same incident he had reportedly injured his 
heels, with intermittent pain preventing him from standing on 
the back of his heels since that time.  The veteran added 
that this problem was getting worse and he did not know 
whether to attribute it to old age.  At times his ankles 
reportedly gave way causing him to fall.  The veteran thought 
that problem might be related to his painful feet.  He 
reported having chiropractic treatment for his back since 
service and noted that he had aggravated his back problem in 
an automobile accident in 1978.  With regard to his left 
index finger the veteran indicated he had pain in cold 
weather.  He felt he had no control over the finger and the 
loss of dexterity prevented him from performing fine 
movements such as work which involved the manipulation of 
washers and screws.  

Entitlement to Service Connection for Disorders of the Feet 
and Back

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability in those instances when "such a 
relationship is one as to which a lay person's observation is 
competent." Savage, 10 Vet. App. at 497.  A lay person is 
not generally competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id.

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the appellant's service connection claims 
are not well grounded.  To sustain a well grounded claim, the 
claimant must provide evidence demonstrating that the claim 
is plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet.App. 19 (1993).  A well-grounded claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy  
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence.). Caluza v. Brown,  7 Vet.App. 
498 (1995).  

The evidence in this case shows the veteran was treated 
during service for acute symptoms referable to his back and a 
contusion of the right heel.  No symptoms referable to the 
left foot are reflected in the service medical records.  At 
the time of his physical examination on separation from 
service there were no complaints or abnormalities related to 
the back or the lower extremities.  Current medical evidence 
reflects a history of chronic low back pain with limitation 
of range of motion, and a history of painful feet with slight 
tenderness on walking on the heels and no objective findings 
on clinical examination.  The record therefore, does not 
reflect a current diagnosis of chronic disability related to 
either the feet or back, but only an assessment of history of 
chronic pain.  Additionally, the veteran has not presented 
any medical evidence of a nexus between his current symptoms 
and any symptoms or events noted in service.  Moreover, the 
record does not reflect a continuity of symptomatology from 
service, inasmuch as the earliest evidence of post service 
treatment for back symptoms which is dated in August 1994, 
and the current evidence of slight tenderness on walking on 
the heels, were both recorded more than 20 years after the 
veteran's discharge. 

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran regarding an alleged etiological link between current 
symptoms referable to the heels and back and symptoms noted 
during service, because lay persons (i.e., persons without 
medical training or expertise) are not competent to offer 
opinions concerning medical causation or diagnosis.  Moray v. 
Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 
91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
the absence of any medical evidence or opinion to support his 
contentions the veteran's claims for service connection for 
disorders of the feet and back are not plausible, and must be 
denied as not well-grounded.   

Entitlement to an Initial Compensable Evaluation for a Scar, 
Status Post Laceration of the Left Index Finger

The Board finds the veteran's claim for a higher evaluation 
for compensation benefits is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When a 
claimant submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Compare Fenderson, supra (indicating 
that the "present level" rule, set out in Francisco, is not 
applicable to original ratings).  The Court held that the 
significance of this distinction was that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra

Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  In accordance with 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

Pursuant to the regulations governing the evaluation of 
scars, a 10 percent rating is provided under Diagnostic Code 
7803, for scars which are superficial, and poorly nourished, 
with repeated ulceration.  Superficial scars that are tender 
and painful on objective demonstration are rated as 
10 percent disabling under Diagnostic Code 7804.  Pursuant to 
Diagnostic Code 7805, other scars are rated on limitation of 
function of the part affected.  The veteran's service-
connected scar, which is not shown to be tender or poorly 
nourished with recurrent ulceration, is currently rated under 
Diagnostic Code 7805.  The evaluation of limitation of motion 
of the index finger is governed by the provisions of 
Diagnostic Code 5225 which assign a 10 percent evaluation for 
ankylosis, either favorable or unfavorable.  The current 
medical evidence demonstrates deformity and painful 
limitation of motion of the distal phalanx of the left index 
finger, while motion of the first interphalangeal and 
metacarpal-phalangeal joints has been described as normal.  
By resolving any reasonable doubt in the veteran's favor, 
when the regulations requiring consideration of functional 
impairment due to pain and deformity, and mandating a minimal 
compensable evaluation for painful joints due to healed 
injury (38 C.F.R. § 4.59), are applied to the facts in this 
instance, a compensable evaluation of 10 percent, and no 
more, is warranted for the service-connected scar status post 
laceration of the left index finger. 

In evaluating the veteran's disorder, the Board has also 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson, supra.  It is the Board's 
conclusion, however, that at no time since the veteran filed 
his claim for service connection has his service-connected 
disorder been more than 10 percent disabling.  Consequently, 
a "staged rating" is not warranted.  Inasmuch as no greater 
schedular rating is provided for limitation of motion of the 
distal phalanx of the index finger, there is no basis for a 
higher evaluation for the veteran's service-connected scar.  


ORDER

The claims for service connection for a bilateral foot 
disorder and a back disorder are denied as not well-grounded.

An initial 10 percent disability rating is granted for a 
scar, status post laceration of the left index finger, 
subject to the law and regulations governing the award of 
monetary benefits.



		
	Steven L. Cohn 
	Member, Board of Veterans' Appeals

 

